EXHIBIT 99.1 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA INDEX TO FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm — 2009 1 Report of Independent Registered Public Accounting Firm — 2008 2 Balance Sheets at December31, 2009 and 2008 F-1 Statements of Operations for the years ended December31, 2009 and 2008 F-2 Statements of Shareholders’ Equity for the years ended December31, 2009 and 2008 F-3 Statements of Cash Flows for the years ended December31, 2009 and 2008 F-4 Notes to Financial Statements F-5 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors Magnum Hunter Resources Corporation Houston, Texas We have audited the accompanying consolidated balance sheet of Magnum Hunter Resources Corporation (the “Company”) as of December31, 2009, and the related consolidated statements of operations, shareholders’ equity, and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Magnum Hunter Resources Corporation as of December31, 2009, and the results of operations and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. We were not engaged to examine management’s assertion about the effectiveness of Magnum Hunter Resource’s internal control over financial reporting as of December31, 2009 included in Management’s Report on Internal Control over Financial Reporting, and accordingly, we do not express an opinion thereon. As discussed in Note2 to the Financial Statements, the Company adopted the provisions of Financial Accounting Standards Codification810, Non-controlling Interests in Consolidated financial statements—an amendment to ARB No.51, during the year ended December31, 2009. Hein & Associates LLP Dallas, Texas March 31, 2010, except for Note 14 which is dated October 28, 2010 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors Petro Resources Corporation Houston, Texas We have audited the accompanying consolidated balance sheet of Petro Resources Corporation (the “Company”) as of December31, 2008, and the related consolidated statements of operations, shareholders’ equity, and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Petro Resources Corporation as of December31, 2008, and the results of operations and cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ MALONE & BAILEY, PC www.malone-bailey.com Houston, Texas March30, 2009 2 MAGNUM HUNTER RESOURCES CORPORATION (FORMERLY PETRO RESOURCES CORPORATION) CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Prepaids Derivative assets Total current assets PROPERTY AND EQUIPMENT: Oil and natural gas properties, successful efforts accounting Unproved Proved properties, net Advances Furniture and fixtures, net Total property and equipment OTHER ASSETS: Derivative Assets Deferred financing costs, net of amortization of $35,831 and $129,200, respectively Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Revenue payable — Payable on sale of partnership — Dividend payable — Note payable Derivative liability — Total current liabilities Payable on sale of partnership — Revolving credit borrowings Term loan — Asset retirement obligation Total liabilities COMMITMENTS AND CONTINGENCIES (Note 13) Redeemable Preferred Stock SeriesC Convertible Preferred Stock cumulative, dividend rate 10.25% per annum, 214,950 shares outstanding at December31, 2009, with liquidation preference of $25.00 per share — SHAREHOLDERS’ EQUITY: Common stock, $0.01 par value; 100,000,000 shares authorized, 50,591,610 and 36,768,172 shares issued and outstanding as of December31, 2009 and December31, 2008 respectively Additional paid in capital Accumulated deficit ) ) Deposit on Triad ) — Total Magnum Hunter Resources Corporation shareholders’ equity Noncontrolling interest Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these Statements. F-1 MAGNUM HUNTER RESOURCES CORPORATION (FORMERLY PETRO RESOURCES CORPORATION) CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended December 31, REVENUE: Oil and gas sales $ $ Other income Gain on sale of property Total revenue EXPENSES: Lease operating expenses Severance taxes and marketing Exploration Impairment of oil & gas properties Depreciation, depletion and accretion General and administrative Total expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE): Interest income Interest expense ) ) Loss on debt extinguishment — ) Gain (loss)on derivative contracts ) Net loss ) ) Less: Net loss attributable to non-controlling interest Net loss attributable to Magnum Hunter Resources Corporation ) ) Dividend on SeriesA Convertible Preferred — ) Dividend on SeriesC Preferred ) — Net loss to attributable to common shareholders $ ) $ ) Weighted average number of common shares outstanding, basic and diluted Net loss per common share, basic and diluted $ ) $ ) The accompanying Notes to Consolidated Financial Statements are an integral part of these Statements. F-2 MAGNUM HUNTER RESOURCES CORPORATION (FORMERLY PETRO RESOURCES CORPORATION) CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY Number Additional of Shares Deposit Common Paid in Noncontrolling Accumulated Total of Common on Triad Stock Capital Interest Deficit Equity BALANCE, December31, 2007 $ — $ ) $ Dividends on SeriesA Convertible Preferred — ) ) Restricted stock issued to employees and directors — — — Stock compensation — Net loss — ) ) ) BALANCE, December31, 2008 $ — $ ) $ Restricted stock issued to employees and directors — — — Stock compensation — Issued 2,294,474 shares for acquisition of Sharon Resources, Inc. — — — Issued 214,950 shares of SeriesC Preferred Stock — — — ) — — ) Issued 8,881,112 shares of Common Stock — — — Dividends on SeriesC Convertible Preferred — ) ) Issued 761,652 shares as deposit on Triad Acquisition ) — — — Net loss — ) ) ) BALANCE, December31, 2009 $ ) $ ) $ The accompanying Notes to Consolidated Financial Statements are an integral part of these Statements. F-3 MAGNUM HUNTER RESOURCES CORPORATION (FORMERLY PETRO RESOURCES CORPORATION) CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended December 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net income to net cash provided by operating activities: Noncontrolling interest ) ) Depletion, depreciation, and accretion Stock-based compensation Impairment Gain on asset retirement obligation — ) Exploratory costs Gain on sale of assets ) ) Loss on extinguishment of debt — Unrealized (gain)loss on derivative contracts ) Amortization of deferred financing cost Changes in operating assets and liabilities: Accounts receivable and accrued revenue ) ) Prepaid expenses ) ) Accounts payable ) Revenue payable — Accrued liabilities Net cash provided by operating activities Cash flows from investing activities Capital expenditures ) ) Change in advances ) — Cash received in purchase of Sharon Resources, Inc. — Proceeds from sale of assets Purchase of Derivatives ) — Change in deposits ) — Investment in partnership — ) Net cash used in investing activities ) ) Cash flows from financing activities Net proceeds from sale of common stock and warrants — Net proceeds from sale of preferred shares — Principal payments on debt ) ) Proceeds from debt borrowings Payment on payable on sale of partnership ) — Payment of deferred financing costs ) ) Redemption of preferred stock — ) Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Cash paid for interest $ $ Noncash transactions Capitalized interest in oil and gas properties $ — $ Property and equipment included in accounts payable $ — $ Stock issued for acquisition of Sharon Resources, Inc. $ $ — Refinancing of Petrobridge loan $ — $ The accompanying Notes to Consolidated Financial Statements are an integral part of these Statements. F-4 NOTE 1 — ORGANIZATION AND NATURE OF OPERATIONS Magnum Hunter Resources Corporation and subsidiaries (“Magnum Hunter”) (a Delaware Corporation) is a Houston, Texas based independent exploration and production company engaged in the acquisition and development of producing properties, secondary enhanced oil recovery projects, and production of oil and natural gas in the United States. On July14, 2009, the Company formed a new subsidiary to purchase Magnum Hunter Resources, LP and the new subsidiary was merged into Petro Resources Corporation in order to effect a name change from “Petro Resources Corporation” to “Magnum Hunter Resources Corporation”. NOTE 2 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation and Presentation The consolidated financial statements include the accounts of Magnum Hunter and our wholly-owned subsidiary, Sharon Resources, Inc. (“Sharon”) We also have consolidated our 87.5% controlling interest in PRC Williston, LLC (“PRC”) with noncontrolling interests recorded for the outside interest in PRC. All significant intercompany balances and transactions have been eliminated. Our financial statements are prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of our financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses. These estimates are based on information that is currently available to us and on various other assumptions that we believe to be reasonable under the circumstances. Actual results could differ from those estimates under different assumptions and conditions. Significant estimates are required for proved oil and gas reserves which, as described in Note 2 — Estimates of Proved Oil and Gas Reserves, may have a material impact on the carrying value of oil and gas property. Critical accounting policies are defined as those significant accounting policies that are most critical to an understanding of a company’s financial condition and results of operation. We consider an accounting estimate or judgment to be critical if (i)it requires assumptions to be made that were uncertain at the time the estimate was made, and (ii)changes in the estimate or different estimates that could have been selected could have a material impact on our results of operations or financial condition. Cash and cash equivalents Cash and cash equivalents include cash in banks and highly liquid debt securities that have original maturities of three months or less. At December31, 2009, the Company had cash deposits in excess of FDIC insured limits at various financial institutions. Financial Instruments The carrying amounts of financial instruments including cash and cash equivalents, accounts receivable, notes receivable, accounts payable and accrued liabilities and long-term debt approximate fair value, as of December31, 2009 and 2008. See Note 3 for commodity derivative fair value disclosures. F-5 Oil and Gas Properties Capitalized Costs Our oil and gas properties comprised the following (in thousands): December 31, Mineral interests in properties: Unproved properties $ $ Proved properties Total costs Less accumulated depreciation, depletion and impairment ) ) Advances Net capitalized costs $ $ We follow the successful efforts method of accounting for our oil and gas producing activities. Costs to acquire mineral interests in oil and gas properties and to drill and equip development wells and related asset retirement costs are capitalized. Costs to drill exploratory wells are capitalized pending determination of whether the wells have proved reserves. If we determine that the wells do not have proved reserves, the costs are charged to expense. Geological and geophysical costs, including seismic studies and costs of carrying and retaining unproved properties are charged to expense as incurred. We capitalize interest on expenditures for significant exploration and development projects that last more than six months while activities are in progress to bring the assets to their intended use. On the sale or retirement of a complete unit of a proved property, the cost and related accumulated depreciation, depletion, and amortization are eliminated from the property accounts, and the resultant gain or loss is recognized. On the retirement or sale of a partial unit of proved property, the cost is charged to accumulated depreciation, depletion, and amortization with a resulting gain or loss recognized in income. Capitalized amounts attributable to proved oil and gas properties are depleted by the unit-of-production method over proved reserves using the unit conversion ratio of six Mcf of gas to one Bbl of oil. Depreciation and depletion expense for oil and gas producing property and related equipment was $4.5million and $7.7million for the years ended December31, 2009 and 2008, respectively. Unproved oil and gas properties that are individually significant are periodically assessed for impairment of value, and a loss is recognized at the time of impairment by providing an impairment allowance. We recorded an impairment charge of $634 thousand during the year ended December31, 2009 and none in 2008 related to our assessment of unproved properties. The 2009 impairment resulted from a write-off of $441 thousand in acreage costs in the Boomerang Prospect in Kentucky, $125 thousand on the LeBlanc Prospect in Louisiana, and $68 thousand in the West Greene Field in North Dakota. Capitalized costs related to proved oil and gas properties, including wells and related equipment and facilities, are evaluated for impairment based on an analysis of undiscounted future net cash flows in accordance with ASC 360, formerly Statement of Financial Accounting Standards 144, Accounting for the Impairment or Disposal of Long-Lived Assets . If undiscounted cash flows are insufficient to recover the net capitalized costs related to proved properties, then we recognize an impairment charge in income from operations equal to the difference between the net capitalized costs related to proved properties and their estimated fair values based on the present value of the related future net cash flows. We noted no impairment of our proved properties based on our analysis for the year ended December31, 2009. For the year ended December31, 2008, we recorded an impairment of leasehold and well costs of 2.0million on the East Flaxton Unit in North Dakota. F-6 It is common for operators of oil and gas properties to request that joint interest owners pay for large expenditures, typically for drilling new wells, in advance of the work commencing. This right to call for cash advances is typically found in the operating agreement that joint interest owners in a property adopt. We record these advance payments in Advances in our property account and release this account when the actual expenditure is later billed to us by the operator. On the sale of an entire interest in an unproved property for cash or cash equivalent, gain or loss on the sale is recognized, taking into consideration the amount of any recorded impairment if the property had been assessed individually. If a partial interest in an unproved property is sold, the amount received is treated as a reduction of the cost of the interest retained. Estimates of Proved Oil and Gas Reserves Estimates of our proved reserves included in this report are prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) and SEC guidelines. The accuracy of a reserve estimate is a function of: • the quality and quantity of available data; • the interpretation of that data; • the accuracy of various mandated economic assumptions; • and the judgment of the persons preparing the estimate. Our proved reserve information included in this report was predominately based on evaluations prepared by independent petroleum engineers. Estimates prepared by other third parties may be higher or lower than those included herein. Because these estimates depend on many assumptions, all of which may substantially differ from future actual results, reserve estimates will be different from the quantities of oil and gas that are ultimately recovered. In addition, results of drilling, testing and production after the date of an estimate may justify material revisions to the estimate. In accordance with SEC requirements, beginning December31, 2009, we based the estimated discounted future net cash flows from proved reserves on the unweighted arithmetic average of the prior 12-month commodity prices as of the first day of each of the months constituting the period and costs on the date of the estimate. In prior years, such estimates had been based on year end prices and costs. Future prices and costs may be materially higher or lower than these prices and costs which would impact the estimated value of our reserves. The estimates of proved reserves materially impact DD&A expense. If the estimates of proved reserves decline, the rate at which we record DD&A expense will increase, reducing future net income. Such a decline may result from lower market prices, which may make it uneconomic to drill for and produce higher cost fields. The adoption of the new guidance in fiscal 2009 resulted in a downward adjustment of 386 MBOE of proved reserves. The change resulted in an increase of $145 thousand in DD&A expense in the fourth quarter of 2009. Oil and Gas Operations Accounts Receivable We recognize revenue for our production when the quantities are delivered to or collected by the respective purchaser. Prices for such production are defined in sales contracts and are readily determinable based on certain publicly available indices. All transportation costs are included in marketing expense. F-7 Accounts receivable from joint interest owners consist of uncollateralized joint interest owner obligations due within 30days of the invoice date. Accounts receivable, oil and gas sales, consist of uncollateralized accrued revenues due under normal trade terms, generally requiring payment within 30 to 60days of production. No interest is charged on past-due balances. Payments made on all accounts receivable are applied to the earliest unpaid items. We review accounts receivable periodically and reduce the carrying amount by a valuation allowance that reflects our best estimate of the amount that may not be collectible. No such allowance was considered necessary at December31, 2009 or 2008. Revenue Payable Revenue payable represents amounts collected from purchasers for oil and gas sales which are either revenues due to other revenue interest owners or severance taxes due to the respective state or local tax authorities. Generally, we are required to remit amounts due under these liabilities within 30days of the end of the month in which the related production occurred. Advances from Non-Operators Advances from non-operators represent amounts collected in advance for joint operating activities. Such amounts are applied to joint interest accounts receivable as related costs are incurred. Production Costs Production costs, including compressor rental and repair, pumpers’ salaries, saltwater disposal, ad valorem taxes, insurance, repairs and maintenance, expensed workovers and other operating expenses are expensed as incurred and included in lease operating expense on our consolidated statements of operations. Exploration expenses include dry hole costs, delay rentals and geological and geophysical costs. Dependence on Major Customers For the years ended December31, 2009 and 2008, we sold substantially all of our oil and gas produced to seven purchasers. Additionally, substantially all of our accounts receivable related to oil and gas sales were due from those seven purchasers at December31, 2009 and 2008. We believe that there are potential alternative purchasers and that it may be necessary to establish relationships with new purchasers. However, there can be no assurance that we can establish such relationships and that those relationships will result in increased purchasers. Although we are exposed to a concentration of credit risk, we believe that all of our purchasers are credit worthy. Dependence on Suppliers Our industry is cyclical, and from time to time there is a shortage of drilling rigs, equipment, supplies and qualified personnel. During these periods, the costs and delivery times of rigs, equipment and supplies are substantially greater. If the unavailability or high cost of drilling rigs, equipment, supplies or qualified personnel were particularly severe in the areas where we operate, we could be materially and adversely affected. We believe that there are potential alternative providers of drilling services and that it may be necessary to establish relationships with new contractors. However, there can be no assurance that we can establish such relationships and that those relationships will result in increased availability of drilling rigs. Other Property Furniture, fixtures and equipment are carried at cost. Depreciation of furniture, fixtures and equipment is provided using the straight-line method over estimated useful lives ranging from three to five years. Gain or loss on retirement or sale or other disposition of assets is included in income in the period of disposition. Depreciation expense for other property and equipment was $41,000 and $25,000 for the years ended December31, 2009 and 2008, respectively. F-8 Deferred financing costs In connection with debt financings in 2009, we paid $1,048,587 in fees. These fees were recorded as deferred financing costs and are being amortized over the life of the loans using the straight line method as the debt is in the form of a line of credit. Amortization of deferred financing costs for the years ended December31, 2009 and 2008 were $1,233,611 and $1,737,458, respectively. Derivative Financial Instruments We use commodity derivative financial instruments, typically options and swaps, to manage the risk associated with fluctuations in oil and gas prices. We account for derivatives under the provisions of FASB Accounting Standards Codification (“ASC”) 815, Derivatives and Hedging, and related interpretations and amendments. ASC 815, as amended, establishes accounting and reporting standards requiring that every derivative instrument (including certain derivative instruments embedded in other contracts) be recorded in the balance sheet as either an asset or liability measured at its fair market value. The statement requires that changes in the derivative’s fair value be recognized currently in earnings unless specific hedge criteria are met. Special accounting for qualifying hedges allows a derivative’s gains and losses to offset related results on the hedged item in the income statement and requires that a company must formally document, designate, and assess the effectiveness of transactions that receive hedge accounting. Our oil and gas price derivative contracts are not designated as hedges. In accordance with provisions of ASC 815, these instruments have been marked-to-market through earnings. Share Based Compensation The Company accounts for share-based compensation in accordance with the provisions of the ASC standards which require companies to estimate the fair value of share-based payment awards made to employees and directors, including stock options, restricted stock and employee stock purchases related to employee stock purchase plans, on the date of grant using an option-pricing model. The value of the portion of the award that is ultimately expected to vest is recognized as an expense ratably over the requisite service periods. We estimate the fair value of each share-based award using the Black-Scholes option pricing model or a lattice model. These models are highly complex and dependent on key estimates by management. The estimates with the greatest degree of subjective judgment are the estimated lives of the stock-based awards and the estimated volatility of our stock price. Income Taxes We account for income taxes under the liability method. Deferred tax assets and liabilities are determined based on differences between financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. We measure and record income tax contingency accruals in accordance with ASC 740, Income Taxes . We recognize liabilities for uncertain income tax positions based on a two-step process. The first step is to evaluate the tax position for recognition by determining if the weight of available evidence indicates that it is more likely than not that the position will be sustained on audit, including resolution of related appeals or litigation processes, if any. The second step requires us to estimate and measure the tax benefit as the largest amount that is more than 50% likely to be realized upon ultimate settlement. It is inherently difficult and subjective to estimate such amounts, as we must determine the probability of various possible outcomes. We reevaluate these uncertain tax positions on a quarterly basis or when new information becomes available to management. These reevaluations are based on factors including, but not limited to, changes in facts or circumstances, changes in tax law, successfully settled issues under audit, expirations due to statutes, and new audit activity. Such a change in recognition or measurement could result in the recognition of a tax benefit or an increase to the tax accrual. We classify interest related to income tax liabilities as income tax expense, and if applicable, penalties are recognized as a component of income tax expense. The income tax liabilities and accrued interest and penalties that are anticipated to be due within one year of the balance sheet date are presented as current liabilities in our consolidated balance sheets . F-9 Loss per Common Share Basic net income or loss per common share is computed by dividing the net income or loss attributable to common stockholders by the weighted average number of shares of common stock outstanding during the period. Diluted net income or loss per common share is calculated in the same manner, but also considers the impact to net income and common shares for the potential dilution from stock options, stock warrants and any other outstanding convertible securities. We have issued potentially dilutive instruments in the form of our SeriesC Preferred Stock, common stock warrants and common stock options granted to our employees. There were 19,633,226 and 8,088,962 dilutive securities outstanding at December31, 2009 and 2008, respectively. We did not include any of these instruments in our calculation of diluted loss per share during the period because to include them would be anti-dilutive due to our net loss during the periods. Reclassification of Prior-Year Balances Certain prior-year balances in the consolidated financial statements have been reclassified to correspond with current-year classifications. Recently Issued Accounting Pronouncements In December2007, FASB issued guidance related to Business Combinations under ASC 805, Business Combinations , and guidance related to the accounting and reporting of noncontrolling interest under ASC 810-10-65-1, Consolidation . This guidance significantly changes the accounting for and reporting of business combination transactions and noncontrolling (minority)interests in consolidated financial statements. This guidance became effective January1, 2009. We applied this guidance to our majority interests in PRC Williston, LLC which resulted in noncontrolling interests now reported as part of equity and it no longer impacts net loss. Please see Note 9 — “Shareholders’ Equity” and Note 5 - “Acquisitions and Divestitures” for additional information. In March2008, the FASB issued guidance related to the disclosures about derivative instruments and hedging activities under FASB ASC 815-10-50, Derivatives and Hedging . This guidance requires companies to provide enhanced disclosures about (a)how and why they use derivative instruments, (b)how derivative instruments and related hedged items are accounted for under applicable guidance, and (c)how derivative instruments and related hedged items affect a company’s financial position, financial performance, and cash flows. These disclosure requirements are effective for financial statements issued for fiscal years and interim periods beginning after November15, 2008. Our adoption of ASC 815-10-50 on January1, 2009 did not have a material impact on our consolidated financial statements. See Note 3 — “Financial Instruments and Derivatives” in the Notes to Consolidated Financial Statements for additional information. In June2008, the FASB issued guidance to evaluate whether an instrument (or embedded feature) is indexed to an entity’s own stock under ASC 815-40-15, Derivatives and Hedging . The guidance requires entities to evaluate whether an equity-linked financial instrument (or embedded feature) is indexed to its own stock in order to determine if the instrument should be accounted for as a derivative under the scope of ASC 815-10-15. This guidance is effective for financial statements issued for fiscal years beginning after December15, 2008 and interim periods within those fiscal years. We adopted ASC 815-40-15 beginning January1, 2009 which did not have a material impact on our financial statements. In December2008, the Securities and Exchange Commission published a Final Rule, Modernization of the Oil and Gas Reporting Requirements . The new rule permits the use of new technologies to determine proved reserves if those technologies have been demonstrated to lead to reliable conclusions about reserves volumes. The new requirements also allow companies to disclose their probable and possible reserves to investors. In addition, the new disclosure requirements require companies to: (a)report the independence and qualifications of its reserves preparer or auditor; (b)file reports when a third party is relied upon to prepare reserves estimates or conducts a reserves audit; and (c)report oil and gas reserves using an average price based upon the prior 12-month period rather than year-end prices. The use of average prices will affect future impairment and depletion calculations. In January2010, the FASB issued Accounting Standards Update No.2010-03, Oil and Gas Reserve Estimation and Disclosure , to align the oil and gas reserve estimation and disclosure requirement of the SEC Final Rule with the ASC 932. The new disclosure requirements are effective for annual reports on Form 10-K for fiscal years ending on or after December31, 2009. Our adoption of this Final rule for this annual reported dated December31, 2009 affected our oil and gas disclosures but had no material effect on our financial position and results of operations. F-10 In May2009, the FASB issued guidance related to subsequent events under ASC 855-10, Subsequent Events . This guidance sets forth the period after the balance sheet date during which management or a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure, the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date, and the disclosures that an entity should make about events or transactions that occurred after the balance sheet date. It requires disclosure of the date through which an entity has evaluated subsequent events and the basis for that date, whether that date represents the date the financial statements were issued or were available to be issued. This guidance is effective for interim and annual periods ending after June15, 2009. We adopted ASC 855-10 beginning June30, 2009 and have included the required disclosures in our consolidated financial statements. See Note 14 — “Subsequent Events” for additional information. In June2009, the FASB issued Accounting Standards Update No.2009-01 which amends ASC 105, Generally Accepted Accounting Principles . This guidance states that the ASC will become the source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities. Once effective, the Codification’s content will carry the same level of authority. Thus, the U.S. GAAP hierarchy will be modified to include only two levels of U.S. GAAP: authoritative and non-authoritative. This is effective for financial statements issued for interim and annual periods ending after September15, 2009. We adopted ASC 105 as of September30, 2009 and thus have incorporated the new Codification citations in place of the corresponding references to legacy accounting pronouncements. In August2009, the FASB issued Accounting Standards Update No.2009-05, Measuring Liabilities at Fair Value, which amends ASC 820, Fair Value Measurements and Disclosures . This Update provides clarification that in circumstances in which a quoted price in an active market for the identical liability is not available, a reporting entity is required to measure the fair value using one or more of the following techniques: a valuation technique that uses the quoted price of the identical liability or similar liabilities when traded as an asset, which would be considered a Level 1 input, or another valuation technique that is consistent with ASC 820. This Update is effective for the first reporting period (including interim periods) beginning after issuance. Thus, we adopted this guidance as of September30, 2009, which did not have a material impact on our consolidated financial statements. NOTE 3 — FAIR VALUE OF FINANCIAL INSTRUMENTS Effective January1, 2008, the Company adopted the provisions of ASC 820, Fair Value measurements and Disclosures , for all financial instruments. We applied this guidance to our financial assets and liabilities beginning January1, 2008 with no material impact on our consolidated statement of operations or financial condition. ASC 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. ASC 820 also establishes a framework for measuring fair value and a valuation hierarchy based upon the transparency of inputs used in the valuation of an asset or liability. Classification within the hierarchy is based upon the lowest level of input that is significant to the fair value measurement. The valuation hierarchy contains three levels: • Level 1 — Quoted prices (unadjusted)for identical assets or liabilities in active markets • Level 2 — Quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; and model-derived valuations whose inputs or significant value drivers are observable • Level 3 — Significant inputs to the valuation model are unobservable F-11 We used the following fair value measurements for certain of our assets and liabilities during the years ended December31, 2009 and 2008: Level 2 Classification: Derivative Instruments At December31, 2009 and 2008, the Company had commodity derivative financial instruments in place that are accounted for under the ASC standards on derivative instruments. The Company does not apply hedge accounting as allowed by ASC standards, therefore, the changes in fair value subsequent to the initial measurement are recorded in income. The estimated fair value amounts of the Company’s derivative instruments have been determined at discrete points in time based on relevant market information which resulted in the Company classifying such derivatives as Level 2. Although the Company’s derivative instruments are valued using public indexes, the instruments themselves are traded with third-party counterparties and are not openly traded on an exchange. As of December31, 2009 and 2008, the Company’s derivative contracts were with major financial institutions with investment grade credit ratings which are believed to have a minimal credit risk. As such, the Company is exposed to credit risk to the extent of nonperformance by the counterparties in the derivative contracts discussed above; however, the Company does not anticipate such nonperformance. The following tables present recurring financial assets and liabilities which are carried at fair value as of December31, 2009 and 2008: Fair value measurements on a recurring basis December31, 2009 Level 1 Level 2 Level 3 Commodity derivatives $ — $ $ — Total assets as fair value $ — $ $ — Commodity derivatives $ — $ $ — Total liabilities at fair value $ — $ $ — Fair value measurements on a recurring basis December31, 2008 Level 1 Level 2 Level 3 Commodity derivatives $ — $ $ — Total assets as fair value $ — $ $ — Commodity derivatives $ — $ — $ — Total liabilities at fair value $ — $ — $ — NOTE 4 — FINANCIAL INSTRUMENTS AND DERIVATIVES We enter into certain commodity derivative instruments which are effective in mitigating commodity price risk associated with a portion of our future monthly natural gas and crude oil production and related cash flows. Our oil and gas operating revenues and cash flows are impacted by changes in commodity product prices, which are volatile and cannot be accurately predicted. Our objective for holding these commodity derivatives is to protect the operating revenues and cash flows related to a portion of our future crude oil sales from the risk of significant declines in commodity prices. We have not designated any of our commodity derivatives as hedges under ASC 815. F-12 As of December31, 2009, the estimated fair values of our commodity derivatives were: Commodity Type Volume/Month Duration Price Fair Market Value Oil Swap 2,212 Bbls Jan 10 – Feb 10 $ $ ) Oil Swap 670 Bbls Jan 10 – Dec 10 $ ) Oil Swap 4,660 Bbls Jan 10 – Dec 11 $ Oil Swap 435 Bbls Jan 11 – Dec 11 $ ) Natural Gas Collar 5,000 Mmbtu Feb 10 – Dec 10 $ 5.50 – 7.75 Natural Gas Collar 15,000 Mmbtu Feb 10 – Dec 10 $ 5.75 – 7.10 Natural Gas Collar 12,500 Mmbtu Jan 11 – Dec 11 $ 5.00 – 8.20 ) Natural Gas Collar 4,165 Mmbtu Jan 11 – Dec 11 $ 5.00 – 8.95 Natural Gas Collar 10,000 Mmbtu Jan 12 – Dec 12 $ 5.00 – 9.82 Natural Gas Purchase Put 5,000 Mmbtu Feb 10 – Dec 10 $ Natural Gas Sold Put 5,000 Mmbtu Feb 10 – Dec 10 $ ) Natural Gas Purchased Put 15,000 Mmbtu Feb 10 – Dec 10 $ Natural Gas Sold Put 15,000 Mmbtu Feb 10 – Dec 10 $ ) $ During the year ended December31, 2009, we incurred a loss of $2,325,251 related to oil and natural gas derivative contracts which included $5,374,877 of realized gain related to settled contracts, and $7,700,128 of unrealized losses related to unsettled contracts. Unrealized gain and losses are based on the changes in the fair value of derivative instruments covering positions beyond December31, 2009. NOTE 5 — ACQUISITIONS AND DIVESTITURES On September14, 2009, we entered into a Purchase and Sale Agreement to acquire for $1.7million an additional ownership interest in the Company operated East Chalkley Unit located in Cameron Parish, Louisiana. The purchase of this interest increased the Company’s working interest to approximately 72% in the unit. The transaction closed on October15, 2009. On October23, 2009, we entered into a Purchase and Sale Agreement with another joint interest owner to divest for $500,000 approximately 10% of the Company’s ownership interest in the Pine Pasture et al. No.2 well and East Chalkley Prospect Area and approximately 35% of the Company’s ownership interest in the Pine Pasture et al. No.1 well located in Cameron Parish, Louisiana. On September30, 2009, we completed the acquisition of 100% of the capital stock of Sharon Resources, Inc. (“Sharon”) whereby we acquired 100% of the outstanding common stock of Sharon in exchange for 2,294,474 shares of our common stock valued at approximately $2.68million based on the closing stock price of $1.17 on the effective date of the closing. F-13 The acquisition of Sharon is accounted for using the acquisition method as set out in FAS ASC 805, Business Combinations , which requires the assets and liabilities to be recorded at their respective fair values. The following table summarizes the estimated fair values of the net assets acquired at September30, 2009: Assets Cash $ Accounts receivable Prepaid expenses Deposits Oil and gas properties Liabilities and equity Accounts payable ) Asset retirement obligation ) Net assets acquired $ NOTE 6 — ASSET RETIREMENT OBLIGATIONS The Company accounts for asset retirement obligations based on the guidance of ASC 410 which addresses accounting and reporting for obligations associated with the retirement of tangible long-lived assets and the associated asset retirement costs. ASC 410 requires that the fair value of a liability for an asset’s retirement obligation be recorded in the period in which it is incurred and the corresponding cost capitalized by increasing the carrying amount of the related long-lived asset. The liability is accreted to its then present value each period, and the capitalized cost is depreciated over the estimated useful life of the related asset. We have included estimated future costs of abandonment and dismantlement in our successful efforts amortization base and amortize these costs as a component of our depreciation, depletion, and accretion expense in the accompanying consolidated financial statements. The following table summarizes the Company’s asset retirement obligation transactions during the years ended December31: Asset retirement obligation at beginning of period $ $ Purchased in Sharon Resources acquisition — Liabilities incurred Liabilities settled ) ) Accretion expense Revisions in estimated liabilities — ) Asset retirement obligation at end of period $ $ F-14 NOTE 7 — NOTES PAYABLE Notes payable at December31, 2009 and 2008 consisted of the following: Note payable due February1, 2010, 4.75% $ $ — Note payable due January1, 2008, 4.057% — Revolving credit borrowing due September9, 2011, 5.5% — Term loan due September9, 2012, 10% — Senior revolving credit facility due November 23, 2012, 3.255% at December31, 2009 — $ $ Less: current portion ) ) Total Long-Term Debt $ $ The following table presents the approximate annual maturities of debt: $ — — Thereafter — $ Notes Payable On April1, 2008, we executed a promissory note with a finance company to finance its various insurance policies. The interest rate on the note is 4.057% with payments of $19,593 per month beginning May1, 2008 and the final payment due January1, 2009. The note is secured by the insurance policies. At December31, 2009 and 2008, the balance owing was $0 and $19,527, respectively. On April10, 2009, we executed a promissory note for $217,336 with a finance company to finance its various insurance policies. The interest rate on the note is 4.75% with payments of $22,210 per month beginning May1, 2009 and the final payment due February1, 2010. The note is secured by the insurance policies. At December31, 2009, the outstanding balance on the note was $44,157. Revolving Credit Borrowing and Term Loan On September9, 2008, the Company entered into a new $50million first lien revolving credit agreement and a $15million second lien term loan agreement. The revolving credit agreement provided for an initial borrowing base availability of $17million and could be used to provide working capital for exploration and production purposes, to refinance existing debt, and for general corporate purposes. The agreement provided for both a prime rate and LIBO rate option and a maturity date of September9, 2011. At December31, 2008, we had outstanding borrowings of $6.5 million under this agreement. The second lien term loan agreement provided for a $15million second lien term loan facility. All term loans available under the second lien term loan facility were advanced to the Company on September9, 2008 and were used to refinance existing debt. The maturity date of the Second Lien Term Loan Agreement was September9, 2012. Under certain circumstances, the Company was permitted to repay the term loans prior to the maturity date; however, any payments made on or prior to September9, 2009 were subject to a prepayment penalty equal to 2% of the amount prepaid, and any payments made after September9, 2009 but on or before September9, 2010 were subject to a prepayment penalty equal to 1% of the amount prepaid. The agreement provided for both a prime rate and LIBO rate option. The amount outstanding under the term loan was $15million at December 31, 2008. The Company incurred approximately $1.3million of deferred financing cost on the above notes and on September 9 and October14, 2008, the Company borrowed $6.5million by drawing down $15million on its second lien term loan and $6.5million on its revolving credit agreement. The Company then paid off other existing indebtedness of $16.2million and also incurred $2.8million of debt extinguishment costs. The debt extinguishment costs consisted principally of the write off of the note discount and deferred financing costs. F-15 The credit agreement was amended effective as of March25, 2009 because the Company was unable to comply with the interest and debt coverage covenants under the terms of the original revolving credit agreement and second lien term loan agreement for the fiscal quarter ended December31, 2008. Pursuant to the amendments, the administrative agent and the lenders agreed to waive the defaults. In connection with the semi-annual review of the borrowing base, lower commodity prices resulted in the borrowing base for the revolving credit agreement being reduced from $17million to $12million. On November23, 2009, in connection with the closing of our new Senior Revolving Credit Facility, the Company terminated its then-existing credit agreement and its second lien term loan agreement by paying off the outstanding balances of $12million in revolving credit and $15million in term loan with that lender at that time. Senior Revolving Credit Facility On November23, 2009, the Company entered into a new Senior Revolving Credit Agreement which provided for an asset-based, three-year senior secured revolving credit facility with an initial borrowing base availability of $25million. The Revolving Facility is governed by a semi-annually borrowing base redetermination derived from the Company’s proved crude oil and natural gas reserves, and based on such redeterminations, the borrowing base may be increased up to a maximum commitment level of $150million. The terms of the Credit Agreement provide that the Revolving Facility may be used for loans and, subject to a $5,000,000 sublimit, letters of credit. The Company used the initial advance under the Revolving Facility to repay all current borrowings under prior loan facilities. Further borrowings may be used to provide working capital for exploration, development and production purposes, to refinance existing debt and for general corporate purposes. A commitment fee, which ranges between 0.5% and 0.75%, based on the unused portion of the borrowing base under the Revolving Facility, is also payable by the Company. Borrowings under the Credit Agreement bear interest, at the Company’s option, at either • an alternate base rate (“ABR”) equal to the greater of the prime rates, the federal funds effective rate plus 0.5% or the LIBOR rate plus 1.0%, plus in each such case an applicable margin ranging from 1.5% to 2.5% depending on borrowing base utilization; or • an adjusted LIBOR rate equal to the product of (i)the LIBOR rate multiplied by (ii)the statutory reserve rate (a fraction of which the numerator is 1 and the denominator is the aggregate of the maximum reserve percentages required for Eurocurrency funding), plus in each case an applicable margin ranging from 2.5% to 3.5% based on borrowing base utilization. If an event of default occurs and is continuing, the lenders may increase the interest rate then in effect by an additional 2% per annum plus the rate applicable to ABR loans. The Credit Agreement contains negative covenants that, among others things, restrict the ability of the Company to, with certain exceptions: (i)incur indebtedness; (ii)grant liens; (iii)make certain payments; (iv)change the nature of its business; (v)dispose of all or substantially all of its assets or enter into mergers, consolidations or similar transactions; (vi)make investments, loans or advances; and (vii)enter into transactions with affiliates. The Credit Agreement also requires the Company to satisfy certain affirmative financial covenants, including maintaining (a) an interest coverage ratio (as such term is defined in the Credit Agreement) of not less than 2.5:1.0; (b)a ratio of total debt (as such term is defined in the Credit Agreement) to EBITDAX of not more than (1)4.5:1.0 for the fiscal quarters ending December31, 2009, March31, 2010 and June 30, 2010 and (2)4.0:1.0 for each fiscal quarter ending thereafter; and (c)a ratio of consolidated current assets to consolidated current liabilities of not less than 1.0:1.0. The Company is also required to enter into certain commodity price hedging agreements pursuant to the terms of the Credit Agreement. The obligations of the Company under the Credit Agreement may be accelerated upon the occurrence of an Event of Default (as such term is defined in the Credit Agreement). Events of default include customary events for a financing agreement of this type, including, without limitation, payment defaults, defaults in the performance of affirmative or negative covenants, the inaccuracy of representations or warranties, bankruptcy or related defaults, defaults relating to judgments and the occurrence of a Change in Control (as such term is defined in the Credit Agreement). F-16 Subject to certain permitted liens, the Company’s obligations under the Credit Agreement have been secured by the grant of a first priority lien on not less than 80% of the value of the Company and its subsidiaries’ oil and gas properties until thirty days after the effective date and, thereafter, 85% of the value of the Company and its subsidiaries’ existing and to-be-acquired oil and gas properties. In connection with the Credit Agreement, the Company and its subsidiaries also entered into certain customary ancillary agreements and arrangements, which, among other things, provide that the indebtedness, obligations and liabilities of the borrowers arising under or in connection with the Credit Agreement are unconditionally guaranteed by the Company and substantially all of its subsidiaries. At December31, 2009, the Company had loans outstanding under this credit agreement of $13million. NOTE 8 — SHARE BASED COMPENSATION In March2006, Magnum Hunter Resources adopted the 2006 Stock Incentive Plan. Under the Plan, options may be granted to key employees and other persons who contribute to the success of Magnum Hunter. We originally reserved 1,500,000 shares of common stock for the Plan. In June2007, we increased the authorized shares to 3,000,000. No options were exercised during the years ended December31, 2008 and 2009. On January9, 2008 we granted 200,000 stock options to our President at that time. The options have an exercise price of $2.00 per share. Fifty thousand options vested on January9, 2008 and the remaining 150,000 options vest annually on January10, 2009, 2010 and 2011. The stock options have a 5year term expiring on January10, 2013. The options were valued using the Black-Sholes model with the following assumption: $2.15 quoted stock price; $2.00 exercise price; 104.83% volatility; 3.25year estimated life; zero dividend; 2.69% discount rate. The fair value of these options was $293,364. Also, on January9, 2008 we granted 10,000 stock options to our Director of Information Services. The options have an exercise price of $2.00 per share. Twenty five hundred options vested on January10, 2008 and the remaining 7,500 options will vest annually on January10, 2009, 2010 and 2011. The stock options have a 5year term expiring on January10, 2013. The options were valued using the Black-Sholes model with the following assumption: $2.15 quoted stock price; $2.00 exercise price; 104.83% volatility; 3.25year estimated life; zero dividend; 2.69% discount rate. The fair value of these options was $14,668. On March1, 2008 we granted 100,000 stock options to our Chief Operating Officer at that time. The options have an exercise price of $1.70 per share. Twenty five thousand options vested on March1, 2008 and the remaining 75,000 options will be issued and will vest annually on March1, 2009, 2010 and 2011. The stock options have a 5year term expiring on March1, 2013. The options were valued using the Black-Sholes model with the following assumption: $1.70 quoted stock price; $1.70 exercise price; 104% volatility; 3.25year estimated life; zero dividend; 1.87% discount rate. The fair value of these options was $112,381. On January9, 2008, we granted 100,000 shares of restricted common stock to our President at that time. These common shares vest at 25,000 immediately and 25,000 each on January10, 2009, 2010 and 2011. These shares were valued at $2.15 per share, based on the quoted market value on the date of grant, and $107,500 of expense was recognized as of December31, 2008. The remaining $107,500 will be recognized over the remaining service term. On March1, 2008 we also granted 130,000 shares of restricted common stock to our Chief Operating Officer at that time. These common shares vest at 40,000 immediately and the remaining shares vest annually at 30,000 shares annually on March1, 2009, 2010 and 2011. These shares were valued at $1.70 per share, based on the quoted market value on the date of grant, and $119,000 of expense was recognized as of December31, 2008. The remaining $102,000 will be recognized over the remaining service term. F-17 On May22, 2009, we granted 4,000,000 stock options to two new executives of the Company. The stock options have an exercise price of $0.37 per share and expire May22, 2014. The options vest as follows: (a)Options to purchase 1,000,000 Shares shall vest and first become exercisable subject to and upon the Company’s acquisition of at least $20million of additional debt capital, equity capital, or oil and gas properties, or any combination thereof, whether in one transaction or in a series of transactions, during the period commencing on the grant date and ending on May22, 2010. (b)Options to purchase 1,000,000 Shares shall vest and first become exercisable subject to and upon the Common Stock trading at a price of $0.75 per share (as adjusted for splits, combinations and the like) for 20 of any 30 consecutive trading days during the period commencing on the grant date and ending on May22, 2011. (c)Options to purchase 1,000,000 Shares shall vest and first become exercisable subject to and upon the Common Stock trading at a price of $1.25 per share (as adjusted for splits, combinations and the like) for 20 of any 30 consecutive trading days during the period commencing on the grant date and ending on May22, 2012. (d)Options to purchase 1,000,000 Shares shall vest and first become exercisable subject to and upon the Company achieving daily production of 1,400 boe per day during the period commencing on the grant date and ending on May22, 2011. The term “ boe ” means barrels of crude oil equivalent, determined using the ratio of six mcf of natural gas to one bbl of crude oil, condensate or natural gas liquids. These options were valued using the Black-Sholes model for the performance and service based options and the Lattice model for the market based options, which made use of the following primary assumptions: Black-Sholes Lattice Expected volatility 108% 61.5% to 337% Expected dividend yield 0 0 Risk free rate 1.39% 0.49% to 2.23% The combined fair value of these stock options was determined to be $846,065. On May22, 2009, we also granted 4,000,000 shares of Restricted Stock to two new executives of the Company. The shares of Restricted Stock become vested in the following amounts, at the following times and upon the following conditions, provided that the employee remains in continuous employment of the Company through and on the applicable vesting date: (a)1,500,000 Shares shall vest on January1, 2010. (b)625,000 Shares shall vest subject to and the Company’s acquisition of at least $20million of additional debt capital, equity capital, or oil and gas properties, or any combination thereof, whether in one transaction or in a series of transactions, during the period commencing on the grant date and ending on May22, 2010. (c)625,000 Shares shall vest subject to and upon the Common Stock trading at a price of $0.75 per share (as adjusted for splits, combinations and the like) for 20 of any 30 consecutive trading days during the period commencing on the grant date and ending on May22, 2011. (d)625,000 Shares shall vest subject to and upon the Common Stock trading at a price of $1.25 per share (as adjusted for splits, combinations and the like) for 20 of any 30 consecutive trading days during the period commencing on the grant date and ending on May22, 2012. (e)625,000 Shares shall vest subject to and upon the Company’s satisfaction in full of the performance condition set forth in Section 2(d) of the Option Agreement on or before May22, 2011. The Restricted Stock also shall become vested at such earlier times, if any, as shall be provided in the restricted stock agreement or as shall otherwise be determined by the Compensation Committee in its sole and absolute discretion. Restricted stocks that contain both service and performance conditions were valued using the share price at grant date determined to be $0.35 per share for a total fair value of $962,500. Restricted stocks that contain both service and market conditions were valued using the Lattice model which made use of the following primary assumptions: Expected volatility 189% to 337% Expected dividend yield 0 Risk free rate 0.49% to 2.23% The fair value of these restricted shares was determined to be $287,045. On June12, 2009 we granted a total of 172,000 stock options to certain employees. These stock options have an exercise price of $0.69 per share of which 43,000 vested immediately. The remaining 129,000 stock options will vest annually on June12, 2010, 2011 and 2012. The stock options have a five year term expiring on June12, 2014. The stock options were valued using the Black-Sholes model with the following assumption: $0.69 quoted stock price; $0.69 exercise price; 123.5% volatility; 3.25year estimated life; zero dividends and a 1.91% discount rate. The fair value of these options was determined to be $88,122. F-18 On June12, 2009 we also granted 100,000 shares of restricted common stock to an employee of the Company, of which 25,000 vested immediately. In connection with this issuance, we recorded $19,365 as compensation expense based on the closing price of our common stock on June12, 2009. We also agreed to issue 25,000 additional restricted common shares on June1, 2010, 2011 and 2012, which vest immediately upon each respective issuance, for an aggregate of 75,000 shares. Compensation expense related to these shares is accrued monthly. On June26, 2009, we granted 100,000 stock options each to three board members and 130,000 stock options each to two board members. The stock options have an exercise price of $0.51 per share. The stock options fully vested on June26, 2009, and have a 10year term expiring June26, 2019. The stock options were valued using the Black-Sholes model with the following assumption: $0.51 quoted stock price; $0.51 exercise price; 124.76% volatility; 5year estimated life; zero dividends; 2.53% discount rate. The fair value of these options was determined to be $241,895. On July13, 2009, we granted 350,000 shares of stock options to a new officer of the company. The options were issued at an exercise price of $.57 per share with an estimated fair value of $.24 per share and have a life of 5years. The options vest as follows: a) 70,000 shall vest on July13, 2010 provided that the Optionee is employed by the Corporation as of the close of business on July 13, 2010. b) 70,000 options shall vest at any time prior to January13, 2011 provided that the Optionee is employed by the Corporation and that the Common Stock of the Corporation has traded at a daily volume-weighted average price (“VWAP”) of $1.00 or more for 20 of 30 consecutive trading days. c) 70,000 options shall vest at any time prior to July13, 2011 provided that the Optionee is employed by the Corporation and that at least five (5)new equity research analysts have initiated research coverage on the Corporation on or after July13, 2009. d) 70,000 options shall vest at any such time prior to July13, 2012 provided that the Optionee is employed by the Corporation and that the Common Stock of the Corporation has traded at a daily VWAP of $2.00 or more for 20 of 30 consecutive trading days. e) 70,000 options shall vest at any time prior to July13, 2012 provided that the Optionee is employed by the Corporation and that the total institutional ownership of the Corporation’s Common Stock has increased by an amount equal to or greater than 50% of the fully diluted outstanding shares on the vesting date in excess of the number of shares held by institutional owners as of the Corporation’s June3, 2009 Proxy Statement. Notwithstanding the foregoing, in the event of a Change in Control of the Company on or after January13, 2010, then all Options shall vest and become immediately exercisable in full and will remain exercisable in accordance with their terms. These options were valued using the Black Scholes for the service and performance based options, and Lattice Model for the market based options, which made use of the following primary assumptions: Black-Sholes Lattice Expected volatility 110% 48.2% to 434.4% Expected dividend yield 0 0 Risk free rate 1.41% 0.17% to 4.30% On August5, 2009, we granted 68,181 shares of restricted common stock to board members. These common shares vested immediately and were valued at $0.66 per share, based on the quoted market value on the date of grant. The expense was recorded in 2009. On August17, 2009, we granted 100,000 stock options to a new board member. The stock options have an exercise price of $1.04 per share. The stock options fully vested on August17, 2009, and have a 10year term expiring August17, 2019. The stock options were valued using the Black-Sholes model with the following assumption: $1.04 quoted stock price; $1.04 exercise price; 125.49% volatility; 5year estimated life; zero dividends; 2.43% discount rate. The fair value of these options was determined to be $88,285. F-19 On September30, 2009, we granted 600,000 stock options to employees of the company. The options have an exercise price of $1.17 per share. The options have a life of 5years of which 150,000 vested immediately and the remaining 450,000 vest in equal amounts over 3years. The stock options were valued using the Black-Sholes model with the following assumption: $1.17 quoted stock price; $1.17 exercise price; 127.48% volatility; 3.25year estimated life; zero dividends; 1.45% discount rate. The fair value of these options was determined to be $530,229. On October23, 2009, we granted 250,000 stock options to employees of the Company. The options have an exercise price of $1.69 per share and have an estimated fair market value of $1.36 per share. The options have a life of 10years of which 50,000 vest immediately and the remaining 200,000 options vest upon performance conditions being met, which management estimates to vest on various dates through 1/1/2011. These options were valued using the Lattice model which made use of the following primary assumptions: Expected volatility 112% to 250.44% Expected dividend yield 0 Risk free rate 2.38% On November15, 2009, we granted 75,000 stock options to employees of the company. The options have an exercise price of $1.63 per share. The options have a life of 10years of which 18,750 vested immediately and the remaining 56,250 vest in equal amounts over 3years. The stock options were valued using the Black-Sholes model with the following assumption: $1.63 quoted stock price; $1.63 exercise price; 112.27% volatility; 5year estimated life; zero dividends; 2.38% discount rate. The fair value of these options was determined to be $77,205. We recognized stock compensation expense of $3,091,334 and $1,589,675 for the year ended December 31, 2009 and 2008 respectively. A summary of option activity for the years ended December31, 2009 and 2008 is presented below: Weighted Average Weighted Average Shares Exercise Price Shares Exercise Price Outstanding at beginning of year $ $ Granted $ $ Exercised, forfeited, or expired ) $ ) $ Outstanding at end of year $ $ Exercisable at end of year $ $ A summary of our non-vested options as of December31, 2009 and 2008 is presented below. Non-vested Options Non-vested at beginning of year Granted Vested ) ) Forfeited ) ) Non-vested at end of year Total unrecognized compensation cost related to non-vested options granted under the Plan was $815,784 and $309,700 as of December31, 2009 and 2008, respectively. The unrecognized cost at December31, 2009 is expected to be recognized over a weighted-average period of 1.86years. At December31, 2009, the aggregate intrinsic value for options was $0; and the weighted average remaining contract life was 4.8years. F-20 The assumptions used in the fair value method calculation for the year ended December31, 2009 and 2008 are disclosed in the following table: Year Ended December 31, 2009 (1) 2008 (1) Weighted average value per option granted during the period (2) Assumptions (3) : Stock price volatility 108 – 263% 104 – 105% Risk free rate of return 1.36 – 2.53% 1.87 – 2.69% Weighted average expected term 4.23 years 3.25 years Our estimated future forfeiture rate is zero. Calculated using the Black-Scholes fair value based method for service based options and Lattice Model fair value based method for performance and market based options. The Company does not pay dividends on our common stock. A summary of the Company’s non-vested shares as of December31, 2009 and 2008 is presented below: Non-vested Shares Shares Price Per Share Shares Price Per Share Non-vested at beginning of year $ $ Granted $ $ Vested ) $ ) $ Forfeited ) $ — $ — Non-vested at end of year $ $ Total unrecognized compensation cost related to the above non-vested shares amounted to $196,561 and $237,432 as of December30, 2009 and 2008 respectively. The unrecognized cost at December30, 2009 is expected to be recognized over a weighted-average period of 1.08years. NOTE 9 — SHAREHOLDERS’ EQUITY Common Stock During the years ended December31, 2009 and 2008, the Company issued 1,886,200 and 100,000 shares, respectively, of the Company’s common stock in correlation with noncash stock compensation which had fully vested. On September30, 2009, Magnum Hunter Resources Corporation issued 2,294,474 shares of the Company’s common stock valued at approximately $2.68million based on the closing stock price of $1.17 as consideration for the acquisition of 100% of the outstanding common stock of Sharon Resources, Inc. F-21 On November5, 2009, the Company sold, for gross proceeds of approximately $3.8million, an aggregate of 2.3million shares of the Company’s common stock, together with one fifth of a warrant to purchase one share of the Company’s common stock for each share of common stock purchased. Each warrant issued to a purchaser will (i)be exercisable for one share of the Company’s common stock at any time after the shares of common stock underlying the warrant are registered with the SEC for resale pursuant to an effective registration statement, (ii)have a cash exercise price of $2.50 per share of the Company’s common stock, and (iii)upon notice to the holder of the warrant, be redeemable by the Company for $0.01 per share of the Company’s common stock underlying the warrant if (a)the Registration Statement as filed with the SEC is effective and (b)the average trading price of the Company’s common stock as traded and quoted on the NYSE Amex equals or exceeds $3.75 per share for at least 20days in any period of 30 consecutive days. The Company’s common stock purchased in this transaction was issued pursuant to a prospectus supplement filed with the SEC in connection with a takedown from the Company’s existing $100million universal shelf registration statement on Form S-3, which became effective on October15, 2009. Purchasers of this issuance of common shares by the Company included, amongst others, the Company’s Chairman, Vice Chairman, Executive Vice President and Chief Financial Officer, and three other members of the Company’s Board of Directors. On November6, 2009, the Company issued 601,652 shares of common stock valued at $1.1million as a deposit on the Triad acquisition. The terms of the purchase agreement requires Magnum to add additional shares to the deposit as required to maintain the fair market value of the common stock placed on deposit at a minimum value of $1.1million. On November20, 2009 and December22, 2009, the Company issued 60,000 and 100,000 shares, respectively, to maintain the deposit balance as required. All shares on deposit were returned to the Company on February23, 2010 and are now treasury shares. See Note 14 — Subsequent events for additional information. On November16, 2009, the Company sold 6,403,720 units, with each unit consisting of one of the Company’s common shares and a one fifth of a warrant to purchase one common share, for gross proceeds of approximately $11.08million, before deducting placement agent fees and estimated offering expenses, in a “registered direct” offering. The investors purchased the units at a purchase price of $1.73 per unit. The warrants, which represent the right to acquire an aggregate of up to 1,280,744 common shares, will be exercisable at any time on or after May17, 2010 and prior to the 3-year anniversary of the closing of the transaction at an exercise price of $2.50 per share, which was 132% of the closing price of the Company’s common shares on the NYSE AMEX on November10, 2009. The new equity capital raised in this offering satisfies the Company’s minimum equity commitment required under the terms of the Asset Purchase Agreement in connection with the acquisition of Triad Energy Corporation which closed February12, 2010. See Note 14 — Subsequent events for additional information. The Company issued 187,482 shares of common stock in November2009 at an average price of $1.76 per share pursuant to the At the Market sales agreement we have with Wm Smith & Co., our exclusive sales manager. Sales of shares of our common stock, by Wm. Smith & Co. will be made in privately negotiated transactions or in any method permitted by law deemed to be an “at the market” offering as defined in Rule415 promulgated under the Securities Act of 1933, as amended, at negotiated prices, at prices prevailing at the time of sale or at prices related to such prevailing market prices, including sales made directly on the American Stock Exchange or sales made through a market maker other than on an exchange. Wm. Smith & Co. will make all sales using commercially reasonable efforts consistent with its normal sales and trading practices on mutually agreed upon terms between Wm. Smith & Co. and us. SeriesA Convertible Preferred Stock On September26, 2008, the Company redeemed 2,563,712 shares of the Company’s outstanding SeriesA Preferred Stock at an aggregate redemption price of $7,966,735. The shares were held by investment funds managed by Touradji Capital Management. Pursuant to the terms of the Preferred Stock Purchase Agreement, the Company was required to redeem all SeriesA Preferred Stock no later than October2, 2008. After giving effect to the redemption, there are no shares of SeriesA Preferred Stock outstanding at December31, 2008. SeriesC Preferred Stock On December13, 2009 the Company sold 214,950 shares of our 10.25% SeriesC Cumulative Perpetual Preferred Stock, par value $0.01 per share and liquidation preference $25.00 per share (the “ SeriesC Preferred Stock ”) for net proceeds of $5.1million. The SeriesC Preferred Stock cannot be converted into common stock of the Company, but may be redeemed by the Company, at the Company’s option, on or after December14, 2011 for $25.00 per share. In the event of a change of control of the Company, the SeriesC Preferred Stock will be redeemable by the holders at $26.00 per share during the first twelve months after December14, 2009, $25.50 during the second twelve months after December14, 2009, and $25.00 thereafter, except in certain circumstances when the acquirer is considered a qualifying public company. The Company will pay cumulative dividends on the Series C Preferred Stock at a fixed rate of 10.25% per annum of the $25.00 per share liquidation preference. For the years ended December31, 2009 and 2008 we have accrued dividends of $25,654 and $0, respectively. Because redemption is potentially outside the control of the Company, the SeriesC Preferred Stock is recorded outside of permanent shareholders’ equity. F-22 Noncontrolling Interests In connection with the Williston Basin acquisition in 2008, the Company entered into equity participation agreements with the lenders pursuant to which the Company agreed to pay to the lenders an aggregate of 12.5% of all distributions paid to the owners of PRC Williston, which at this time is majority owned by Magnum Hunter Resources. The equity participation agreements were valued at $3,401,655 and accounted for as a noncontrolling interest in PRC Williston. Noncontrolling interest at beginning of period $ $ Loss to noncontrolling interest $ ) $ ) Noncontrolling interest at end of period $ $ Common Stock Warrants In association with common stock sales on November5, 2009, the Company issued 457,982 common stock warrants. Each warrant issued to a purchaser has a term of 3years and (i)is exercisable for one share of the Company’s common stock at any time after the shares of common stock underlying the warrant are registered with the SEC for resale pursuant to an effective registration statement, which will be June12, 2010, (ii)has a cash exercise price of $2.50 per share of the Company’s common stock, and (iii)upon notice to the holder of the warrant, is redeemable by the Company for $0.01 per share of the Company’s common stock underlying the warrant if (a)the Registration Statement as filed with the SEC is effective and (b)the average trading price of the Company’s common stock as traded and quoted on the NYSE Amex equals or exceeds $3.75 per share for at least 20days in any period of 30 consecutive days. On November16, 2009, the Company issued 1,280,744 common stock warrants. The warrants, which represent the right to acquire an aggregate of up to 1,280,744 common shares, will be exercisable at any time on or after May17, 2010 and have a term of 3years, at an exercise price of $2.50 per share, which was 145% of the closing price of the Company’s common shares on the NYSE AMEX on November11, 2009. A summary of warrant activity for the years ended December31, 2009 and 2008 is presented below: Weighted-Average Weighted-Average Shares Exercise Price Shares Exercise Price Outstanding at beginning of year $ $ Granted $ — $ — Exercised, forfeited, or expired — $ — — $ — Outstanding at end of year $ $ Exercisable at end of year $ $ At December31, 2009, the aggregate intrinsic value for warrants was $0; and the weighted average remaining contract life was 1.58years. NOTE 10 — INCOME TAXES At December31, 2009, we had available for U.S. federal income tax reporting purposes, a net operating loss (NOL)carry forward for regular tax purposes of approximately $45million which expires in varying amounts during the tax years 2025 through 2029. We also have approximately $1 million of depletion carryover which has no expiration. Approximately $5million of our NOL relates to the 2009 acquisition of Sharon Resources Inc. and the utilization of that portion of the NOL is limited on an annual basis. No provision for federal income tax expense or benefit is reflected on the statement of operations for the years ended December31, 2009 and 2008 because we are uncertain as to our ability to utilize our NOL in the future. F-23 The following is a reconciliation of the reported amount of income tax expense (benefit)for the years ended December31, 2009 and 2008 to the amount of income tax expense that would result from applying domestic federal statutory tax rates to pretax income: (in thousands) Statutory tax expense (benefit) $ ) $ ) Effect of permanent differences 6 Change in valuation allowance Total Tax Expense $ — $ — The components of our deferred income taxes were as follows for the years ended December31, 2009 and 2008: (in thousands) Deferred tax assets: Net operating loss carryforwards $ $ Asset retirement obligations Share based compensation Depletion carry forwards — Deferred tax liability: Property and equipment ) ) Net deferred tax assets Valuation allowances ) ) Net deferred tax $ — $ — The tax years 2006-2009 remain open to examination for federal income tax purposes and by the other major taxing jurisdictions to which we are subject. The tax years 2005-2009 remain open for the Texas Franchise tax. NOTE 11 — OTHER INFORMATION Quarterly Data (Unaudited) The following tables set forth unaudited summary financial results on a quarterly basis for the two most recent years. Quarter Ended Total March 31 June 30 September 30 December 31 Year Total revenue $ Loss from operations ) Net loss attributable to common shareholders ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) $ ) Total revenue $ Income (loss)from operations ) ) ) Net loss attributable to common shareholders ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) $ ) F-24 Supplemental Oil and Gas Disclosures (Unaudited) The following table sets forth the capitalized costs and associated accumulated depreciation, depletion and amortization, including impairments, related to Magnum Hunter’s oil and gas production, exploration and development activities: Unproved oil and gas properties $ $ Proved oil and gas properties Accumulated depletion, depreciation and impairment ) ) $ $ The following table sets forth the costs incurred in oil and gas property acquisition, exploration, and development activities. Purchase of non-producing leases $ $ Purchase of producing properties — Exploration costs Development costs Asset retirement obligation $ $ Oil and Gas Reserve Information Proved oil and gas reserve quantities are based on estimates prepared by Cawley, Gillespie & Associates, Inc. and DeGolyer & MacNaughton, Magnum Hunter’s third party reservoir engineering firms. There are numerous uncertainties inherent in estimating quantities of proved reserves and projecting future rates of production and timing of development expenditures. The following reserve data only represent estimates and should not be construed as being exact. Total Proved Reserves Crude oil and Condensate Natural Gas (Mbbl) (Mcf) Balance December31, 2007 Extensions, discoveries and other additions Revisions of previous estimates ) ) Production ) ) Balance December31, 2008 Extensions, discoveries and other additions Revisions of previous estimates Purchases of reserves in place Sales of reserves in place ) ) Production ) ) Balance December31, 2009 Developed reserves, included above December31, 2008 December31, 2009 F-25 Standardized Measure of Discounted Future Net Cash Flows Relating to Proved Reserves The standardized measure of discounted future net cash flows relating to proved oil and natural gas reserves and the changes in standardized measure of discounted future net cash flows relating to proved oil and natural gas reserves were prepared in accordance with then current provisions of ASC 932 and SFAS 69. Future cash inflows at December31, 2009 were computed by applying the unweighted, arithmetic average on the closing price on the first day of each month for the 12-month period prior to December31, 2009, to estimated future production. Future cash inflows at December31, 2008 were computed using prices in existence at that date. Future production and development costs are computed by estimating the expenditures to be incurred in developing and producing the proved oil and natural gas reserves at year-end, based on year-end costs and assuming continuation of existing economic conditions. Future income tax expenses are calculated by applying appropriate year-end tax rates to future pretax net cash flows relating to proved oil and natural gas reserves, less the tax basis of properties involved. Future income tax expenses give effect to permanent differences, tax credits and loss carryforwards relating to the proved oil and natural gas reserves. Future net cash flows are discounted at a rate of 10% annually to derive the standardized measure of discounted future net cash flows. This calculation procedure does not necessarily result in an estimate of the fair market value of our oil and natural gas properties. The standardized measure of discounted future net cash flows relating to proved oil and natural gas reserves are as follows (in thousands): Years Ended December 31, Future cash flows $ $ Future production costs ) ) Future development costs ) ) Future income tax expense ) ) Future net cash flows 10% annual discount for estimated timing of cash flows ) ) Standardized measure of discounted future net cash flows $ $ Future cash flows as shown above were reported without consideration for the effects of commodity derivative transactions outstanding at each period end. F-26 Changes in Standardized Measure of Discounted Future Net Cash Flows The changes in the standardized measure of discounted future net cash flows relating to proved oil and natural gas reserves are as follows (in thousands): Years Ended Balance, beginning of period $ $ Net change in sales and transfer prices and in production (lifting)costs related to future production ) Changes in estimated future development costs ) ) Sales and transfers of oil and gas produced during the period ) ) Net change due to extensions, discoveries and improved recovery Net change due to revisions in quantity estimates ) Previously estimated development costs incurred during the period Accretion of discount Purchase of minerals in place — Sale of minerals in place ) — Other ) — Net change in income taxes ) Standardized measure of discounted future net cash flows $ $ The commodity prices in effect at December31, 2009 and 2008 inclusive of adjustments for quality and location used in determining future net revenues related to the standardized measure calculation are as follows. The commodity prices used for December31, 2009 were computed by applying the unweighted, arithmetic average on the closing price on the first day of each month for the 12-month period prior to December31, 2009: Oil (per Bbl) $ $ Natural gas liquids (per Bbl) $ $ Gas (per Mcf) $ $ NOTE 12 — RELATED PARTY TRANSACTIONS During 2009, we rented an airplane for business use at various times from Pilatus Hunter, LLC, an entity 100% owned by Mr.Evans. Airplane rental expenses totaled $161 thousand and $0 for the year ended December31, 2009 and 2008, respectively. During 2009, we obtained accounting services from GreenHunter Energy, Inc., an entity for which Mr. Evans is an officer and major shareholder. Professional services expenses totaled $30 thousand and $0 for the year ended December31, 2009 and 2008, respectively. F-27 NOTE 13 — COMMITMENTS AND CONTINGENCIES Accumulated Production Floor Payments On February16, 2007, the Company acquired from Eagle Operating, Inc. an interest in 15 producing oil fields located in the Williston Basin of North Dakota. For a period of thirty-six months following the acquisition date, Eagle Operating has guaranteed that PRC Williston’s share of gross monthly production revenue from the properties will not be less than the financial equivalent of 300 barrels of oil per day multiplied by the number of days in a given month (the product referred to as the “production floor”). In the event that our net share of gross production for any month is less than the production floor, Eagle Operating is obligated to pay to Magnum Hunter Resources, in cash, an amount equal to the difference between the production floor and the actual net barrels to our interest multiplied by the average price of crude oil paid for the oil production from the properties for that month (the “production floor payment”). During the thirty-six month period, for any month in which our net share of oil production exceeds the production floor, Eagle Operating shall be entitled to recover a portion of the production floor payments previously made to us, also in the form of a cash payment, not to exceed the amount by which our net share of oil production exceeds the production floor for such month (a “production floor reimbursement”). At the end of the thirty-six month period, the Company is obligated to repay to Eagle Operating, in cash, the amount of cumulative production floor payments, net of any production floor reimbursements. At December31, 2009 and 2008, there were no amounts due related to the production floor payments. Payable on Sale of Partnership On September26, 2008, the Company sold its 5.33% limited partner interest in Hall-Houston Exploration II, L. P. pursuant to a Partnership Interest Purchase Agreement dated September26, 2008, as amended on September29, 2008. The interest was purchased by a non-affiliated partnership for a cash consideration of $8.0million and the purchaser’s assumption of the first $1,353,000 of capital calls subsequent to September26, 2008. The Company agreed to reimburse the purchaser for up to $754,255 of capital calls in excess of the first $1,353,000. The Company’s net gain on the sale of the asset is subject to future upward adjustment to the extent that some or all of the $754,255 is not called. The liability as of December31, 2009 and 2008 was $640,695 and $754,255, respectively. Operational Contingencies The exploration, development and production of oil and gas assets are subject to various, federal and state laws and regulations designed to protect the environment. Compliance with these regulations is part of our day-to-day operating procedures. Infrequently, accidental discharge of such materials as oil, natural gas or drilling fluids can occur and such accidents can require material expenditures to correct. We maintain levels of insurance we believe to be customary in the industry to limit its financial exposure. We are unaware of any material capital expenditures required for environmental control during this fiscal year. In February2007, we signed a five-year lease for approximately 2,900 square feet of office space in Houston, Texas. In February2009, we expanded our office space by signing a three-year lease for approximately 3,200 square feet of additional office space. On September30, 2009 we acquired Sharon Resources along with its 29month commitment to rent 6,000 square feet of office space in Houston, Texas. In November, we expanded our office space under an amendment to the lease by approximately 1,600 square feet. Our rent payments are approximately $23,600 per month, including common area expenses. We have outstanding employment agreements with six of our senior and executive officers for terms ranging from one to three years. Our maximum commitment under the employment agreements, which would apply if the employees covered by these agreements were all terminated without cause, was approximately $1.1million at December31, 2009. F-28 NOTE 14 — CONDENSED CONSOLIDATING GUARANTOR FINANCIAL STATEMENTS The Company and its wholly-owned subsidiaries, except Alpha Hunter Drilling, LLC, Eureka Hunter, LLC, and Hunter Real Estate, LLC, and its majority owned subsidiary, PRC Williston, LLC (collectively, “Non Guarantor Subsidiaries”), may fully and unconditionally guarantee, on a joint and several basis, the obligations of the Company under debt securities that it may issue pursuant to a universal shelf registration statement on Form S-3 filed by the Company with the Securities and Exchange Commission.Condensed consolidating financial information for Magnum Hunter Resources Corporation and subsidiaries as of December 31, 2009 and 2008, and for the twelve month period ended December 31, 2009 and 2008, was as follows: Magnum Hunter Resources Corporation and Subsidiaries Condensed Consolidating Balance Sheets As of December 31, 2009 Magnum Hunter Resources Corporation Guarantor Subsidiaries Non Guarantor Subsidiaries Eliminations Magnum Hunter Resources Corporation Consolidated ASSETS Current assets $ $ $ $
